DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.

Information Disclosure Statement
The IDS filed on 04/15/2022 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Withdrawal of Indication of Allowability
During a final prior art search and review of the claimed subject matter the Examiner has discovered new prior art that is relevant to Applicant’s claims. In view of the newly discovered prior art, any indication of allowability in the Office action mailed on 04/06/2022 has been withdrawn.  Rejections based on the newly discovered prior art is the subject of this Office action.

Claims 3, 5-8, 10-13, 16 and 18-26 have been canceled by the Applicant in response to the double patenting rejection mailed on 11/04/2021.  Claims 1-2, 4, 9, 14-15 and 17 are pending in the application and have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 9, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HWANG et al (US 2015/0099272 A1).
Claim 1 is rejected because Hwang et al (Hwang hereinafter) teaches of 
method for controlling a flow device, the method comprising: 
monitoring, via a fluid sensor 10 (see paragraphs [0003]; [0010]- [0011], [0020] and [0033]), signal pulses (see reference to frequency of electrical output signal in paragraph [0061]) received by the fluid sensor 10 based upon the presence of one or more particles carried by fluid flowing through the fluid sensor 10 (see flow generating means 50 such as a blower or pump in paragraph [0060]); and 
generating a control signal for an external device (see paragraph [0022]), upon determining that the signal pulses (see reference to frequency of electrical output signal in paragraph [0061]) satisfy: 
a threshold size of at least one signal pulse received by the fluid sensor 10 (see paragraphs [0049] and [0063])

    PNG
    media_image1.png
    611
    521
    media_image1.png
    Greyscale


Claim 2 is rejected because Hwang teaches that the monitoring of the fluid sensor 10 is continuous (see flow generating means 50 such as a blower or pump in paragraph [0060] which shows that the monitoring is continuous and continuous monitoring using a controller 64 in paragraph [0022]).  

Claim 4 is rejected because Hwang teaches that fluid sensor 10 is an optical scanner device (comprising a light receiving/detecting device 30) to detect airborne particles (see paragraphs [0003]; [0010]- [0011], [0020] and [0033]).

Claim 9 is rejected because Hwang teaches that determining an initial particle profile is based on the monitoring by the fluid sensor 10 (see reference to profile of particles such as visible pollen, mold, fiber dust, etc. having specific size distribution in paragraph [0049]).

Claim 14 is rejected for the same reasons of rejection of claim 1 because claim 14 is directed to a device for practicing/using the method of claim 1 and has limitations that are similar or identical to that claimed in claim 1.

Claim 15 is rejected for the same reasons of rejection of claim 2 because claim 15 is directed to a device for practicing/using the method of claim 2 and has limitations that are similar or identical to that claimed in claim 2.

Claim 17 is rejected for the same reasons of rejection of claim 4 because claim 17 is directed to a device for practicing/using the method of claim 4 and has limitations that are similar or identical to that claimed in claim 4.

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure, specifically CHANDLER et al (U. S. Patent 7,895,000 B2); PITTARO et al (US 20080221812 A1); GRACHEV et al (U.S. Patent 4,232,967); and GOHDE et al (U.S. Patent 4,021,117) which teaches of airborne particle comprising limitations that are similar to that claimed in the instant application.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886